Case: 3:18-cv-00214-TMR-MJN Doc #: 74 Filed: 07/17/20 Page: 1 of 1 PAGEID #: 448




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

                                 )
KRISTINA THOMPSON                )
                                 )
          Plaintiff,             )
                                 )    Case Number: 3:18-cv-00214-TMR
v.                               )
                                 )    Judge Thomas M. Rose
VILLAGE OF PHILLIPSBURG, et al. )     Magistrate Judge Michael J. Newman
                                 )
          Defendants.            )
                                 )
-------------------------------------------------------------------
                   ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER comes before the Court upon the Stipulation of Dismissal With Prejudice

(Doc. 73), submitted by the Plaintiff, Kristina Thompson (“Plaintiff”), Defendant Village of

Phillipsburg, and Defendant Chief of Police Mark Wysong, requesting that the Court enter an order

of dismissal of all claims of Plaintiff against all case defendants with prejudice, and the Court,

having read the Stipulation and believing itself fully advised,

       HEREBY ORDERS, in accordance with Fed. R. Civ. P. 41(a), that the claims of Plaintiff

against Defendants Village of Phillipsburg, Chief of Police Mark Wysong, and Justin W.

Sanderson Sr. in the above-captioned action are hereby dismissed with prejudice, each party to

pay their respective costs and attorneys’ fees.

       DATED: July 17, 2020


                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE
